                                     Case 2:20-cv-00996-KJD-VCF Document 10 Filed 07/02/20 Page 1 of 2



                       1        PATRICK H. HICKS, ESQ., Bar #04632
                                KELSEY E. STEGALL, ESQ., Bar #14279
                       2        LITTLER MENDELSON, P.C.
                       3        3960 Howard Hughes Parkway
                                Suite 300
                       4        Las Vegas, NV 89169-5937
                                Telephone: 702.862.8800
                       5        Fax No.:      702.862.8811
                                Email: phicks@littler.com
                       6        Email: kstegall@littler.com
                       7
                                Attorneys for Defendants
                       8        AHERN RENTALS, INC.
                                AX TRANSPORTATION LLC
                       9
                                                                UNITED STATES DISTRICT COURT
                    10
                                                                       DISTRICT OF NEVADA
                    11

                    12
                               KENNETH FANK, on behalf of himself                    Case No. 2:20-cv-00996-KJD-VCF
                    13         and all other similarly situated,
                    14                             Plaintiff,
                                                                                     STIPULATION AND ORDER TO (1)
                    15         vs.                                                   DISMISS INCORRECT DEFENDANT
                                                                                     ENTITY WITHOUT PREJUDICE AND (2)
                    16         AHERN RENTALS, INC.; AX                               AMEND THE CASE CAPTION
                               TRANSPORTATION LLC; DOES 1-10;
                    17         and ROE CORPORATIONS 11-20,
                               inclusive,
                    18
                                                   Defendants.
                    19

                    20                  Defendants Ahern Rentals, Inc. (“Ahern”), and AX Transportation LLC (“AXT”), and Plaintiff

                    21         Kenneth Fank (“Plaintiff”), by and through their respective counsel of record, hereby stipulate as

                    22         follows:

                    23                  Plaintiff served AXT on May 14, 2020. Plaintiff was employed by AXT during the time period

                    24         of the events alleged in his Complaint, but erroneously named “Ahern Rentals, Inc.” as a Defendant.

                    25         Defendants’ responsive pleading is due to the Court on July 10, 2020. In the interest of judicial

                    26         economy, and to avoid the unnecessary time and cost of motion practice, the parties have agreed to

                    27         correct this mistake by dismissing without prejudice all Defendants except Defendant AXT, and

                    28         correcting the caption to only reflect this entity.
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:20-cv-00996-KJD-VCF Document 10 Filed 07/02/20 Page 2 of 2



                       1              Defendant AXT stipulates, agrees, and states that it was Plaintiff’s employer for the time period

                       2       alleged in the Complaint. This stipulation is made solely for the purposes of identifying the correct

                       3       Defendant-employer entity (Plaintiff’s former employer), and nothing in this stipulation is to be

                       4       construed as an admission of liability or of any allegations in the Complaint, nor as a responsive

                       5       pleading to the Complaint.

                       6              Thus, the Parties have stipulated to the following:

                       7              1.      That all currently named Defendants except Defendant AX Transportation LLC be

                       8       dismissed from this action without prejudice; and

                       9              2.      That the caption be revised to reflect AX Transportation LLC as the sole remaining

                    10         Defendant.

                    11                This request is to save the Parties the time and expense of motion practice to name the proper

                    12         Defendant and to correct the caption. This request is made in good faith, is in the interest of judicial

                    13         economy, and is not for the purpose delay.

                    14

                    15         Dated: July 2, 2020                                   Dated: July 2, 2020

                    16         GABROY LAW OFFICES                                    LITTLER MENDELSON, P.C.

                    17         /s/ Christian Gabroy                                  /s/ Kelsey E. Stegall
                                 Christian Gabroy, Bar #8805                         Patrick H. Hicks, Esq., Bar #4632
                    18           Kaine Messer, Bar #14240                            Kelsey E. Stegall, Esq., Bar #14279
                    19           170 South Green Valley Parkway #280                 3960 Howard Hughes Parkway, #300
                                 Henderson, NV 89012                                 Las Vegas, NV 89169
                    20           Attorneys for Plaintiff                             Attorneys for Defendant
                                                                                     AX Transportation LLC
                    21

                    22
                                                                             IT IS SO ORDERED:
                    23

                    24

                    25                                                       ___________________________________
                                                                             UNITED STATES DISTRICT JUDGE
                    26

                    27
                                                                             DATED: _______________________
                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
